(Por la Corte, a propuesta del
Juez Presidente Sr. Del Toro.)
POR ouaNto, el acusado apelante presentó una moción sobre en-miendas por adición al legajo de sentencia, notificada al Fiscal de esta Corte desde el 11 de diciembre de 1940, en solicitud de que dicho legajo sea adicionado con los documentos que especifica, y
POR cuanto, dichos documentos — ampliación moción nuevo juicio, fundamentos adicionales moción nuevo juicio, petición aclaración resolución denegando nuevo juicio y orden. de la Corte resolviendo moción aclaración resolución denegatoria nuevo juicio — forman pro-piamente parte del legajo de la sentencia:
Por tanto, se accede a lo solicitado y se ordena al Secretario de la Corte de Distrito de Arecibo que a la mayor brevedad posible re-mita al Secretario de esta Corte Suprema copia certificada de los dichos documentos, que se unirán una vez recibidos al récord de esta apelación para que formen parte de la misma.